UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7229



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORWIN TYRELL WOODSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-94-79, CA-99-213-3)


Submitted:   January 26, 2001             Decided:   February 7, 2001


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Corwin Tyrell Woodson, Appellant Pro Se. Mary Hannah Lauck, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Corwin Tyrell Woodson seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000), and denying his Fed. R. Civ. P. 59(e) motion.   We have

reviewed the record and the district court’s opinions and find no

reversible error. Accordingly, we deny Woodson’s motion for a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   United States v. Woodson, Nos. CR-94-79;

CA-99-213-3 (E.D.N.C. June 27 & Aug. 7, 2000).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2